Name: 2003/84/EC: Commission Decision of 7 February 2003 terminating the anti-dumping proceeding concerning imports of certain grain oriented electrical sheets and strips (flat-rolled products) of a width not exceeding 500 mm originating in Poland and Russia
 Type: Decision
 Subject Matter: international trade;  trade;  technology and technical regulations;  Europe;  competition
 Date Published: 2003-02-08

 Avis juridique important|32003D00842003/84/EC: Commission Decision of 7 February 2003 terminating the anti-dumping proceeding concerning imports of certain grain oriented electrical sheets and strips (flat-rolled products) of a width not exceeding 500 mm originating in Poland and Russia Official Journal L 033 , 08/02/2003 P. 0041 - 0042Commission Decisionof 7 February 2003terminating the anti-dumping proceeding concerning imports of certain grain oriented electrical sheets and strips (flat-rolled products) of a width not exceeding 500 mm originating in Poland and Russia(2003/84/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 1972/2002(2), and in particular Article 9 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) On 25 March 2002, the Commission received a complaint concerning the alleged injurious dumping by imports of certain grain oriented electrical sheets and strips (flat-rolled products) of a width not exceeding 500 mm originating in Poland and Russia.(2) The complaint was lodged by the European Confederation of Iron and Steel Industries (Eurofer) acting on behalf of Community producers representing the total Community production of certain grain oriented electrical sheets and strips (flat-rolled products) of a width not exceeding 500 mm pursuant to Articles 4(1) and 5(4) of Regulation (EC) No 384/96 (the Basic Regulation).(3) The complaint contained prima facie evidence of the existence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of an anti-dumping proceeding.(4) The Commission, after consultation, by a notice published in the Official Journal of the European Communities(3), accordingly initiated an anti-dumping proceeding concerning imports into the Community of certain grain oriented electrical sheets and strips (flat-rolled products) of a width not exceeding 500 mm, currently classifiable within CN code 7226 11 90 and originating in Poland and Russia.(5) The Commission officially advised the exporting producers and importers known to be concerned, the representatives of the exporting country, the representative users and the complainant Community producers. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation.B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING(6) By a letter of 9 January 2003 to the Commission, Eurofer formally withdrew its complaint.(7) In accordance with Article 9(1) of the Basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Community interest.(8) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Community interest.(9) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Community of certain grain oriented electrical sheets and strips (flat-rolled products) of a width not exceeding 500 mm originating in Poland and Russia should be terminated without the imposition of anti-dumping measures,HAS DECIDED AS FOLLOWS:Sole ArticleThe anti-dumping proceeding concerning imports of certain grain oriented electrical sheets and strips (flat-rolled products) of a width not exceeding 500 mm, currently classifiable within CN code 7226 11 90 and originating in Poland and Russia, is hereby terminated.Done at Brussels, 7 February 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 305, 7.11.2002, p. 1.(3) OJ C 111, 8.5.2002, p. 5.